            Case 1:15-cr-00447-GHW Document 88 Filed 04/23/20 Page 1 of 2
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
                                                                  DOC #:
UNITED STATES DISTRICT COURT                                      DATE FILED: 4/23/2020
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES,                                                :
                                                               :
                                                               :
                              -v-                              :
                                                               : 1:15-cr-447-GHW
 GEORGE PADILLA,                                               :
                                                               :      ORDER
                                               Defendant. ::
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

        On April 9, 2020, the Court ordered the issuance of a summons to the defendant in

connection with a series of asserted violations of the terms of his supervised release. In the

summons, the Court ordered the following: “The Court directs counsel for the defendant to confer

with the defendant regarding his willingness to participate in this conference using remote means,

and, if so, to obtain his written consent to that proceeding if feasible. Counsel for defendant is

ordered to notify the Court no later than April 17, 2020 regarding the defendant’s willingness to

proceed by remote means in accordance with the CARES Act.”

        Counsel for the defendant did not respond to the order by the date ordered by the Court,

and, indeed, has not responded prior to the time of issuance of this order. Counsel is presumably

aware of the requirements of the CARES Act, particularly as it relates to the requirement for the

consent of the defendant to conduct a remote proceeding. Counsel is also presumably aware of the

need to coordinate such a remote conference in advance.
         Case 1:15-cr-00447-GHW Document 88 Filed 04/23/20 Page 2 of 2



       Mindful of those concerns, the Court again orders counsel to provide the information

required pursuant to its April 9, 2020 order forthwith, and in any event no later than 2:00 p.m. on

April 24, 2020.

       SO ORDERED.

Dated: April 23, 2020
                                                      __________________________________
                                                                GREGORY H. WOODS
                                                               United States District Judge




                                                  2
